U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI: CPD
NUMBER: 5110.13
DATE: 12/15/99
SUBJECT: Polygraph Tests,
Administering of

[PURPOSE AND SCOPE §551.70

1.

a. The Bureau of Prisons cooperates with law enforcement
officials and other authorized individuals in the performance of
their duties by permitting them to administer polygraph tests to
an inmate if the inmate consents to the testing.]
Preferably, the testing will take place within the institution.
If essential, arrangements may be made to have an inmate escorted
to the agency's office for the testing.


In that event, the inmate is to be processed in
accordance with all applicable Program Statements
including Escorted Trips and the Correctional Services
Manual.

PROGRAM OBJECTIVE.

2.

The expected result of this program is:

Polygraph tests will only be approved in accordance with clearly
written guidelines and procedures.
DIRECTIVES AFFECTED

3.

a.

Directive Rescinded
PS 5110.09

b.

Administering of Polygraph Tests (2/91/93)

Directives Referenced
PS 5500.09
PS 5538.04

Correctional Services Manual (10/27/97)
Escorted Trips (12/23/96)

[Bracketed Bold] - Rules
Regular Type - Implementing Information

PS 5110.13
12/15/99
Page 2
c. Rules cited in this Program Statement are contained in
28 CFR 551.70-71.
4.

STANDARDS REFERENCED.

5.

[PROCEDURES §551.71

None

a. The Warden may permit polygraph tests in connection with a
State or Federal criminal felony investigation.
b. The Warden may permit polygraph tests in connection with
misdemeanor offenses, civil proceedings, or any other matters.
This type of request, however, is generally disapproved, absent a
federal court order for the test.]


The Warden will notify the Regional Director if a test
is being considered for approval.

[c. The Warden may permit a polygraph test at the request of a
defense counsel or other representative of the inmate. These
requests are subject to the same standards and procedures
applicable to testing by law enforcement officials.
d. The Warden may deny any request for testing which may
disrupt the security or good order of the institution.
e. Upon written request to conduct a polygraph examination of
an inmate, the Warden may approve the request if:
(1) the validity of the request and of the examining agency
can be confirmed;
(2)

the request complies with this section; and

(3)

the inmate gives written consent to the testing.]

The Inmate Polygraph Authorization form, (Attachment A) is to
be used to obtain the inmate's consent. This form may be
reproduced locally.
[f. If the request is approved, the Warden shall notify the
requester that he is responsible for meeting all state and local
requirements in administering the test.

PS 5110.13
12/15/99
Page 3
g. The Bureau of Prisons maintains a record in the inmate's
central file of the polygraph test, indicating the inmate's
consent and the time and place of and the personnel involved in
the testing.]

/s/
Kathleen Hawk Sawyer
Director

PS 5110.13
12/15/99
Attachment A, Page 1
INMATE POLYGRAPH AUTHORIZATION
I,

,

, an

(name)

(reg. no.)

inmate at the

, authorize the Bureau of
(institution)

Prisons to permit

to administer a
(name of polygraph co.)

polygraph test to me at

on
(location)

.
(date)

I understand this is being done in connection with
explained to me by
(name of case/investigation)

,
(name)

.
(title/position)
I do this voluntarily, and with no promise of favor or
coercion by the Bureau of Prisons.
(signature)

(date)

ACKNOWLEDGEMENT OF OATH
LOCAL REPRODUCTION AUTHORIZED

